       Case 7:12-cr-00111-CS Document 599 Filed 03/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X



 UNITED STATES OF AMERICA,                                     CONSENT TO PROCEED BY
                                                               VIDEO OR TELE CONFERENCE
                      -against-


                                                               21-mj- 03406
Wilfredo Gonzalez
                      Defendant(s).
                                                    -X


Defendant Wilfredo Gonzalez hereby voluntarily consents to participate in the following
proceeding via El videoconferencing or IS teleconferencing:


[Si Initial Appearance Before a Judicial Officer

D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


D Guilty Plea/Change of Plea Hearing

D Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment ol Counsel

                                  ( 1
                                        f^w


        •MA.
                          fc^^W ^<^^S/$h
Defendant's Signature               w. l\Cf ^^', Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

1^1'^Wo 6tfK?Jtr
Print Defendant's Name                             Print Coimsel s Name



This pr|>ceedii3g w|s conducted by reliable video or telephcycqnf||lncing technQlogy;


                                                            i^Ct Judge/U.^Migistrate Ju^p
